Detailed Action1
America Invents Act Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Rejections under 35 USC 112
Claims 1, 3, 6, 10-11, and 20 are rejected under 35 U.S.C. 112 (b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claims 1 and 20 recite a controlled atmosphere twice. It is unclear if the second recitation is referring to the first recitation or is introducing another controlled atmosphere.
Claim 6 depends from claim 4, which has been cancelled. Thus, it is unclear what claim it is suppose to depend from. For purposes of examination, claim 6 will be interpreted as depending from claim 1.
Claim 6 recites a mold and a cylinder block. It is unclear if this is referring to the mold and cylinder block recited in claim 1.
Claims 3, 10, and 11 are rejected for depending from claim 1.

Rejections under 35 USC 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 2 before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 7,013,947 (“Stahl”).
Regarding claim 1, Stahl teaches a method of manufacturing a cylinder block for an engine (col. 1 lines 5-10) comprising: providing a cylinder liner for the cylinder block (col. 4 lines 28-36); surface treating the cylinder liner (col. 4 lines 37-50); removing moisture and gaseous contamination from the cylinder liner by thermal processing the cylinder liner with a two-step heat treatment in a controlled atmosphere (col. 4 line 51 – col. 5 line 19). The heating of the liner comprises a heating step and a step of holding the liner at an elevated temperature, which reads on a two-step heat treatment. In addition, the oven reads on a controlled atmosphere since at least the temperature of the atmosphere is controlled. Stahl further teaches positioning the cylinder liner in a mold and over-casting a cylinder block in the mold (col. 5 lines 36-44).
Stahl fails to explicitly teach keeping the cylinder liner in a controlled atmosphere, removing the cylinder liner from the controlled atmosphere, and, surface treating the cylinder line. However, this would be obvious in view of a separate teaching of Stahl.
Stahl teaches that bore liners are typically machined at a location remote from the casting site (col. 1 lines 44-49). In order to prevent corrosion of the liners during storage and 
It would be obvious to package the liners when transporting the liners to the preconditioning/casting location and to treat the liners prior to packaging the liners, wherein the treating includes washing and providing a corrosion inhibiting coating in order to prevent corrosion during storage/transportation. There would be a reasonable expectation of success that cleaning, applying the coating, and packaging the liner will prevent corrosion of the liners.
Since the claim doesn’t logically require any of the steps to happen in a particular order, the washing and coating step, i.e. surface treating, is interpreted as happening first, as is taught by Stahl.
Regarding claim 12, Stahl teaches a method of thermal processing a cylinder liner for an engine (col. 1 lines 5-10 & col. 4 lines 51-63) comprising: surface treating the cylinder liner (col. 4 lines 37-50); removing moisture and gaseous contamination from the cylinder liner by thermal processing the cylinder liner with a two-step heat treatment in a controlled atmosphere (col. 4 line 51 – col. 5 line 19). The heating of the liner comprises a heating step and a step of holding the liner at an elevated temperature, which reads on a two-step heat treatment. In addition, the oven reads on a controlled atmosphere since at least the temperature of the atmosphere is controlled. 
Stahl fails to explicitly teach a second surface treating step. However, this would be obvious in view of a separate teaching of Stahl.
Stahl teaches that bore liners are typically machined at a location remote from the casting site (col. 1 lines 44-49). In order to prevent corrosion of the liners during storage and transportation, the liners are washed, given a corrosion inhibiting coating, and placed in a special packaging (col. 1 lines 44-57). 
It would be obvious to treat the liners prior to packaging the liners, wherein the treating includes washing and providing a corrosion inhibiting coating, in order to prevent corrosion 
Since the claim doesn’t logically require any of the steps to happen in a particular order, the washing and coating step is interpreted as happening first, as is taught by Stahl.
Regarding claim 13, Stahl further teaches surface treating the cylinder liner prior to removing moisture and gaseous contamination from the cylinder liner further includes shot blasting the surface of the cylinder liner (col. 4 lines 37-63).
Claims 3, 6, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stahl as applied to claims 1 and 12 above, and further in view of US Patent No. 5,333,668 (“Jorstad”).
Regarding claim 3, Stahl further teaches surface treating the cylinder liner prior to removing moisture and gaseous contamination from the cylinder liner further includes shot blasting a surface of the cylinder liner prior to removing moisture and gaseous contamination from the cylinder liner (col. 4 lines 49-50). Stahl fails to explicitly teach surface treating the cylinder liner after removing moisture and gaseous contamination from the cylinder liner, prior to positioning the cylinder liner in the mold and over-casting the cylinder block in the mold further includes shot blasting the surface of the cylinder liner after removing moisture and gaseous contamination from the cylinder liner, prior to positioning the cylinder liner in the mold and over-casting the cylinder block in the mold. However, this would have been obvious in view of Jorstad. 
Similarly to Stahl, Jorstad is directed to treating engine cylinder liner inserts prior to casting (col. 1 lines 10-60). Also similarly to Stahl, Jorstad teaches the liners being formed of cast iron, and, to remove oxides and impurities from the cast iron by an abrasive means such as grit or sand blasting (col. 3 lines 18-22, col. 6 lines 6-12 & 62-68). Jorstad teaches that additional pretreatments, such as additional sand and grit blasting, may be performed on the cleaned outer surface of the cast iron to make it even more receptive to bonding with other metal (col. 7 lines 1-12). Thus, Jorstad teaches sand or grit blasting immediately before bonding the liner to another metal (col. 7 lines 1-20).

Claim 6 recites surface treating the cylinder liner after removing moisture and gaseous contamination from the cylinder liner and prior to positioning the cylinder liner in a mold and over-casting a cylinder block in the mold further comprises surface treating the cylinder liner after removing moisture and gaseous contamination from the cylinder liner and less than approximately 8 hours prior to positioning the cylinder liner in a mold and over- casting a cylinder block in the mold. As detailed in the rejection to claim 3, above, it is obvious in view of Jorstad to perform shot blasting in the step immediately prior to placing the liner into the mold. One of skill in the art will appreciate from the teachings of Stahl and Jorstad that this will happen less than 8 hours from the positioning step to reduce the risk of further corrosion and contamination (Stahl, col. 1 lines 50-57; Jorstad, col. 6 line 62 - col. 7 line 12). 
Regarding claim 14, Stahl fails to explicitly teach surface treating the cylinder liner after removing moisture and gaseous contamination from the cylinder liner further includes shot blasting a surface of the cylinder liner. However, this would have been obvious in view of Jorstad. 
Similarly to Stahl, Jorstad is directed to treating engine cylinder liner inserts prior to casting (col. 1 lines 10-60). Also similarly to Stahl, Jorstad teaches the liners being formed of cast iron, and, to remove oxides and impurities from the cast iron by an abrasive means such as grit or sand blasting (col. 3 lines 18-22, col. 6 lines 6-12 & 62-68). Jorstad teaches that additional pretreatments, such as additional sand and grit blasting, may be performed on the cleaned outer surface of the cast iron to make it even more receptive to bonding with other metal (col. 
In this case, both Stahl and Jorstad teach removing oxides and impurities from the outer surface of a cast iron liner by blasting objects (sand/grit or shots) at the liner. Jorstad teaches one of skill in the art that the blasting can be performed multiple times to make the cast iron more receptive to bonding with other metals, and, thus, should happen immediately prior to bonding the liner with another metal. As such, it would be obvious and predictable that modifying Stahl to perform another shot blasting step immediately prior to placing the liner into the mold will provide the cast iron liner of Stahl with a suitable, and possibly better, outer surface for bonding with aluminum.

Allowable Subject Matter
Claims 18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. Claim 20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or fairly suggest removing moisture and gaseous contamination from a cylinder liner with the specific two-step heat-treatments recited in claims 10-11 and 18-20.

Response to Arguments
Applicant's arguments filed September 24, 2020 (“the remarks”) have been fully considered.  Each of applicant’s remarks is set forth, followed by examiner’s response.
On page 9 of the remarks, Applicant argues that, with respect to the 112 rejection regarding “about” and “approximately”, to refer to paragraph [0050]. 

On pages 10-12 of the remarks, Applicant argues with respect to claim 1, that Stahl fails to teach surface treating the cylinder liner after removing moisture. 
Claim 1 as currently written does not require a surface treating step after removing moisture. As stated in MPEP 2111.01(II), it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order. In this case, claim 1 does not logically impose that a surface treating step must happen after the removing moisture step. In addition, while Applicant’s specification teaches an embodiment where the surface treating step happens after the reducing moisture step, the specification does not require this to happen.
On pages 12-13 of the remarks, Applicant argues that it is not obvious to modify Stahl to perform the specific two-step heat treatments recited in the claims. The examiner agrees and has withdrawn the rejections to claim 10, 11, and 18-20.
On page 14, Applicant argues that the examiner’s interpretation of “controlled atmosphere” is wrong given Applicant’s description of their oven in paragraph [0041].
	While paragraph [0041] describes an oven that removes moisture and gasses, this is not an explicit definition of the term “controlled atmosphere”. Thus, the examiner still believes the broadest reasonable interpretation of “controlled atmosphere” includes an oven that at least controls the temperature therein. Applicant is free to further define how the atmosphere is controlled in the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kyle Cook whose telephone number is 571-272-2281. The examiner’s fax number is 571-273-3545.  The examiner can normally be reached on Monday-Friday 9AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE COOK/
Examiner, Art Unit 3726

/Moshe Wilensky/Primary Examiner, Art Unit 3726                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The following conventions are used in this office action. All direct quotations from claims are presented in italics. All information within parentheses and presented with claim language are from or refer to the cited prior art reference unless explicitly stated otherwise. 
        2 Hereafter all uses of the word “obvious” should be construed to mean “obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.”